Citation Nr: 9905466	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-49 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
February 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) June 1996 rating decision which, in 
pertinent part, denied service connection for residuals of 
frostbite to the hands and feet.

In his September 1996 substantive appeal with regard to the 
issue listed on the title page above, the veteran expressed 
disagreement with the RO denial of service connection for 
bilateral knee disabilities and a left foot condition.  At 
his November 1996 RO hearing, he indicated that, in addition 
to the issue now certified on appeal, he disagreed with the 
June 1996 RO rating decision denying service connection for 
bilateral knee disabilities, and granting service connection 
for bilateral flat feet with bunionectomy and a skin disorder 
of the hands and feet (each evaluated 10 percent disabling).  
By February 1997 RO rating decision, service connection was 
granted for a right knee disability, and a 10 percent rating 
was assigned it, but the claims of service connection for a 
left knee disability and residuals of frostbite to the hands 
and feet, and increased ratings for bilateral flat feet with 
bunionectomy and a skin disorder of the hands and feet were 
continued in a denied status.  As the veteran has not filed a 
notice of disagreement with regard to the adequacy of the 10 
percent rating assigned his right knee disability in February 
1997, that matter is currently not in appellate status.  
38 U.S.C.A. § 7105 (West 1991).

A statement of the case which listed, as issues on appeal, 
entitlement to service connection for a left knee disability 
and increased ratings for service-connected bilateral flat 
feet with bunionectomy and a skin disorder of the hands and 
feet, was issued in February 1997.  As the veteran did not 
file a substantive appeal with regard to those issues, they 
are not now in appellate status.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (1998).    



FINDING OF FACT

There is no current clinical manifestation or diagnosis of 
any disability associated with residuals of frostbite to the 
veteran's hands or feet; competent (medical) evidence of 
record does not show that any claimed residuals of frostbite 
to the hands and feet are linked to the veteran's active 
service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for residuals of frostbite to the hands 
and feet.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any 
evidence that he sustained frostbite to the hands or feet at 
any time during service; no pertinent clinical finding or 
abnormality was noted on periodic medical examination or 
examination performed in conjunction with his intermittent 
treatment of musculoskeletal and dermatologic symptomatology 
involving his upper and lower extremities.  On service 
retirement medical examination in December 1995, he reported, 
in pertinent part, that he had a history of frostbite to both 
the hands and feet which prevented him from being "in the 
cold for long periods," but no clinical finding consistent 
with frostbite residuals was found on clinical evaluation on 
that occasion.  

On VA general medical examination in April 1996, the veteran 
indicated, in pertinent part, that his hands were sensitive 
to cold weather.  On examination, no current frostbite 
residuals were identified nor were post-frostbite 
disabilities diagnosed.

On VA dermatologic examination in April 1996, the veteran 
indicated that he experienced frostbite of the hands and feet 
sometime in 1974 or 1975 and, thereafter, developed 
thickening of the skin and blisters on the soles of his feet 
with fissuring and cracks between the toes and some palmar 
thickening with some pits in the creases of the palms.  
Active skin disorders were diagnosed on examination (and 
service connection was granted therefor by June 1996 RO 
rating decision), but no clinical findings of frostbite 
residuals were identified clinically.

At a November 1996 RO hearing, the veteran testified that he 
experienced frostbite of the hands and feet, resulting in 
pain and throbbing, during several hours of field training in 
the Spring of 1975 in Germany.  Reportedly, he sought medical 
treatment at a field treatment facility, consisting of 
warming his hands and feet, application of skin cream to the 
hands, and avoidance of cold weather; reportedly, he received 
weekly follow-up treatment for approximately 6 weeks.  He 
indicated that he continues to experience sensitivity to 
temperature changes, manifested by a cold feeling, tingling 
sensation, immobility of the fingers, and pain, but stated 
that poor venous flow had never been diagnosed.  His 
treatment reportedly consisted of applying cream to his hands 
and feet to alleviate problems associated with his service-
connected skin disorders.

Based on the foregoing, the Board finds that the claim of 
service connection for residuals of frostbite to the hands 
and feet is not well grounded.  In particular, the veteran's 
service medical records do not show that he sustained 
frostbite at any time during service, or received any medical 
treatment associated with any frostbite residuals; although 
history of frostbite was reported on service retirement 
medical examination, no pertinent clinical findings were made 
at that time.  The Board stresses that the veteran's medical 
records show clearly that he received intermittent treatment 
associated with musculoskeletal and dermatologic 
symptomatology involving his upper and lower extremities, but 
it does not appear that any such symptomatology was related 
to frostbite.  Moreover, while a history of frostbite in 1974 
or 1975 was reported on VA dermatologic examination in April 
1996, no contemporaneous frostbite residuals were identified 
at the time of that examination.  As a current, post-
frostbite disability is not shown by competent (medical) 
evidence, his claim must be denied as not well grounded.  See 
Rabideau, 2 Vet. App. 14; see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability there can be no valid claim).

The Board is mindful of the veteran's contention advanced at 
his November 1996 RO hearing that he experienced recurrent 
pain, tingling, and immobility of his fingers associated with 
temperature changes since he sustained frostbite in service.  
While the credibility of his contentions is not challenged, 
and his competence to testify with regard to observable 
symptoms of pain is noted consistent with Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is not competent, as a 
lay person, to render a medical diagnosis or provide the 
etiological link between in-service incurrence of frostbite, 
or hands and feet symptoms, and any current disability.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 
494. 

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Finally, the Board notes that the U.S. Court of Veterans 
Appeals (Court) has held that if the veteran fails to submit 
a well-grounded claim, the VA is under no duty to assist him 
in any further development of the claim.  38 U.S.C.A. 
§ 5107(a); see Gilbert, 1 Vet. App. at 55; see also, 
Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1998).  
The veteran's representative contends that the Veterans 
Benefits Administration Manual M21-1, Part III, Ch. 1, Para. 
1.03(a), and Part VI, Ch. 2, Para. 2.10(f) (1998) indicate 
that the claim must be fully developed prior to determining 
whether the claim is well grounded, and that this requirement 
is binding on the Board.  The Board, however, is required to 
follow the precedent opinions of the Court.  38 U.S.C.A. 
§ 7269 (West 1991); see also Tobler v. Derwinski, 2 Vet. App. 
8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well grounded.  The Board is 
not bound by an administrative issuance that is in conflict 
with binding judicial decisions, and the Court's holdings on 
the issue of the VA's duty to assist in connection with the 
well-grounded claim determination are quite clear.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).  The Board has determined therefore that, in 
the absence of a well-grounded claim, the VA has no duty to 
assist the veteran in developing his case.


ORDER

Service connection for residuals of frostbite to the hands 
and feet is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

